224 F.2d 687
TYLER BANK & TRUST COMPANYv.Frank CARDER, Sr., Frank Carder, Jr., and Ben Scroggin, Jr.
No. 15337.
United States Court of Appeals Fifth Circuit.
June 30, 1955.Rehearing Denied Aug. 1, 1955.

1
W. Dewey Lawrence, Tyler, Tax., for appellant.


2
Chas. F. Potter, Tyler, Tex., for appellee.


3
Before RIVES, Circuit Judge, and DAWKINS and DE VANE, District Judges.


4
DE VANE, District Judge.


5
This is an appeal from a judgment in favor of appellees against appellant entered July 29, 1954.  Appellees sued appellant on four drafts, alleging appellant was liable for the face amount of said drafts on three alternative grounds: (a) Appellant by holding the drafts more than twenty-four hours accepted same; (b) Appellant extended the drawer credit to the extent of the drafts so as to be bound and obligated therefor, and (c) Appellant was negligent in the handling and failure to return the drafts.  Appellant denied its liability on all grounds and set up, in addition, certain affirmative defenses.  The case was tried to the court without a jury and in a very clear memorandum decision, D.C., 132 F.Supp. 495, the trial court carefully reviewed the evidence and found and held appellant liable by reason of its holding of the drafts for a time longer than permitted by Article 342-704, Vernon's Annotated Civil Statutes of Texas.


6
We have carefully reviewed the record before us and the memorandum decision of the trial court and find ourselves in entire accord with the decision of the trial court in so far as it pertains to appellant's liability to appellees under the controlling Texas law.  The facts are long and somewhat complicated and the parties are in agreement that they are fully and accurately stated in the memorandum decision of the trial court.  Therefore, no useful purpose would be served by their restatement here.


7
Being convinced that the District Court correctly found the facts and applied the applicable law and that the judgment entered is right, it is affirmed.